


Exhibit 10.17

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT, DATED AS OF NOVEMBER 5, 2009 (THIS
“ASSIGNMENT AND ASSUMPTION AGREEMENT”), BETWEEN STR HOLDINGS LLC, A DELAWARE
LIMITED LIABILITY COMPANY (“PREDECESSOR LLC”) AND STR HOLDINGS (NEW) LLC, A
DELAWARE LIMITED LIABILITY COMPANY (“NEW LLC” AND TOGETHER WITH ANY CORPORATE
SUCCESSOR TO NEW LLC BY WAY OF CONVERSION, “NEWCO”).

 

W I T N E S S E T H:

 

WHEREAS, Predecessor LLC will file a Certificate of Cancellation and liquidate
pursuant to the Plan of Complete Liquidation and Dissolution, dated as of
November 5, 2009 (the “Liquidation and Dissolution”).

 

WHEREAS, New LLC has entered into the Agreement and Plan of Merger, by and among
Specialized Technology Resources, Inc. (“STR”), New LLC and STR Merger, Inc.,
dated as of November 5, 2009 (the “Merger Agreement”), whereby STR will become a
wholly-owned subsidiary of New LLC.

 

WHEREAS, Predecessor LLC is party as “Holdings” to the First Lien Credit
Agreement, dated as of June 15, 2007, among STR, the Lenders party thereto and
Credit Suisse, as Administrative Agent and to the Second Lien Credit Agreement,
dated as of June 15, 2007, among STR, the Lenders party thereto and Credit
Suisse, as Administrative Agent (collectively, the “Credit Agreements”).

 

WHEREAS, immediately prior to the Liquidation and Dissolution (the “Effective
Time”), Predecessor LLC shall assign all of its rights, title, interest and
obligations under each “Loan Document” (as such term is defined under each
Credit Agreement, collectively the “Loan Documents”) to Newco, subject to the
terms and conditions of this Assignment and Assumption Agreement.

 

WHEREAS, in accordance with the terms of this Assignment and Assumption
Agreement, Predecessor LLC and Newco have agreed to provide for (a) such
assignment from Predecessor LLC to Newco of the Loan Documents from and after
the Effective Time, and (b) the acceptance by Newco of such assignment and the
assumption by Newco of (i) all obligations to be performed by Predecessor under
the Loan Documents and (ii) the assumed liabilities related to the Loan
Documents (the “Assumed Liabilities”).

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1.                                       Assignment.  Predecessor LLC hereby
assigns, transfers and conveys to Newco, to the extent that such are legally
assignable and any necessary consents to

 

--------------------------------------------------------------------------------


 

assignment have been obtained, all of Predecessor LLC’s right, title and
interest in, under and to the Loan Documents from and after the Effective Time.

 

2.                                       Acceptance and Assumption.  Newco
hereby (a) accepts the assignment, transfer and conveyance, to the extent that
such are legally assignable and necessary consents to assignment have been
obtained, of Predecessor LLC’s right, title and interests in, under and to the
Loan Documents; (b) assumes, undertakes and agrees, subject to valid claims and
defenses, to pay, satisfy, perform or discharge in accordance with the terms
thereof all obligations and liabilities of any kind arising out of, or required
to be performed under, such assigned Loan Documents; and (c) assumes, undertakes
and agrees to pay, satisfy, perform or discharge in accordance with the terms
thereof all of the Loan Documents and all obligations and liabilities of any
kind arising out of Newco’s assumption of the Assumed Liabilities.

 

3.                                       Parties in Interest.  This Assignment
and Assumption Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

4.                                       Counterparts.  This Assignment and
Assumption Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
and all of which together shall constitute one and the same instrument.

 

5.                                       Governing Law.  This Assignment and
Assumption Agreement and the rights and obligations of the parties hereunder
shall be governed by, and construed in accordance with, the laws of the State of
New York as applied to contracts made and performed entirely in such State.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption Agreement on the date first written above.

 

 

 

STR HOLDINGS LLC

 

 

 

By:

/s/ Barry A. Morris

 

 

Name:

Barry A. Morris

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

STR HOLDINGS (NEW) LLC

 

 

 

 

 

By:

/s/ Barry A. Morris

 

 

Name:

Barry A. Morris

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION AGREEMENT]

 

--------------------------------------------------------------------------------
